563 F.2d 311
96 L.R.R.M. (BNA) 3371, 83 Lab.Cas.  P 10,299
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WELSH AIRCRAFT, INC., d/b/a Welsh Plastics, Ltd., a whollyowned Subsidiary of Standard Industries, Inc., Respondent.
No. 75-2409.
United States Court of Appeals,Sixth Circuit.
Oct. 13, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Anne E. Libbin, Washington, D.C., for petitioner.
Lawrence J. Stockler, Barry A. Steinway, Stockler & Sharon, Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and ENGEL, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order issued against Welsh Aircraft, Inc., d/b/a Welsh Plastics, Ltd., a wholly-owned subsidiary of Standard Plastics, Inc.  Reference is made to the decision and order of the Board, reported at 219 N.L.R.B. No. 19, for a recitation of pertinent facts.


2
The court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
Accordingly, it is ORDERED that the order of the Board be and hereby is enforced.